Citation Nr: 0419357	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-11 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2001 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The RO initially denied entitlement to service connection for 
PTSD in an unappealed rating decision dated in April 1995.  
During this appeal the RO found that new and material 
evidence had been received and proceeded to adjudicate the 
merits of the claim.  Nevertheless, the Board must determine 
whether new and material evidence has been presented or 
secured before considering a claim which was the subject of a 
prior final disallowance.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996).  Insofar as the Board finds reopening 
warranted in the decision herein below, no prejudice results 
to the veteran by reason of the characterization of the issue 
on appeal or the action taken by the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The merits of the claim of entitlement to service connection 
for PTSD is remanded to the RO via the Appeals Management 
Center, in Washington, DC, for further action.  VA will 
notify the veteran and his representative if they are 
required to take further action.


FINDINGS OF FACT

1.  An unappealed April 1995 RO decision denied entitlement 
to service connection for PTSD.

2.  Additional evidence received since April 1995 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.


CONCLUSION OF LAW

Additional evidence received since April 1995 is new and 
material, and the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for PTSD is completely 
favorable such that further notification and development 
pursuant to the VCAA is not required before reopening can be 
accomplished.  A determination as to the merits of the 
reopened claim is, however, deferred pending additional 
action set out in the REMAND following this decision.  



II. Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 2002).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

During the pendency of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claim 
filed prior to that date.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999).  The first 
step is to determine whether new and material evidence has 
been received under 38 C.F.R. § 3.156(a).  Then, the merits of 
the claim may be evaluated, after ensuring that the duty to 
assist has been met.



III. Factual Background and Analysis

At the time of the April 1995 denial of service connection for 
PTSD, the record contained the veteran's service medical 
records, his Department of Defense (DD) Form 214 (separation 
document), his Department of the Army (DA) Form 20 (personnel 
record), records of his hospitalization at a VA Medical Center 
from October to December 1994, and a January 1995 letter from 
the RO to the veteran.

The veteran's service medical records were negative for any 
psychiatric findings or diagnoses, to include at the time of 
separation from service in July 1973.

The veteran's DD Form 214 noted that his military occupational 
specialty was communications center specialist.  He did not 
receive any combat awards or citations.  His DA Form 20 showed 
that he served in Japan and Vietnam as a communications center 
specialist from March 1971 to February 1973.  He was assigned 
to Headquarters Company, 8th RRFS [Radio Research Field 
Station] in Vietnam.

During the veteran's hospitalization at a VA Medical Center in 
December 1994, a psychologist noted that the staff had 
addressed "possible PTSD."  The discharge diagnoses in 
December 1994 were cocaine dependency, continuous, and 
dysthymic disorder; PTSD was not diagnosed.

In a January 1995 letter, the RO requested that the veteran 
provide a detailed description of the specific traumatic 
incident(s) claimed by him to have resulted in PTSD.  The 
veteran did not respond to the RO's letter.

The bases of the April 1995 denial of service connection for 
PTSD were that the veteran had not provided a description of 
claimed in-service stressors and that there was no diagnosis 
of PTSD.

The additional evidence added to the record since April 1995 
includes the veteran's "trauma history" as recorded by a VA 
psychologist in September 1999, which noted three claimed 
incidents in Vietnam described by the veteran as stressors, 
including his presence in a barracks at the Danang Air Base in 
January 1973 when it was hit in a rocket or mortar attack.

The additional evidence also includes reports by the U.S. 
Armed Services Center for Research of Unit Records (CRUR) and 
the U.S. Army Intelligence and Security Command.  In February 
2001, the CRUR reported that official records documented four 
enemy attacks at Danang Air Base in January 1973.  In March 
2001, the U.S. Army Intelligence and Security Command reported 
that the veteran was among personnel of the 8th RR Field 
Station reassigned from Phu Bai to Danang in November 1972.

The Board finds that the reports by the CRUR and the Army 
Intelligence and Security Command, which place him at Danang 
Air Base during a period of time when the base was subjected 
to enemy rocket and mortar attacks, constitute credible 
supporting evidence that his claimed stressor of being present 
in a barracks hit by an enemy rocket or mortar attack occurred 
and thus verify one of his claimed in-service stressors.  

Additionally, VA records of outpatient treatment received 
subsequent to April 1995 include psychiatric outpatient notes 
that note the veteran's history of service in Vietnam, to 
include having worked in a morgue and having lost friends, 
and that also include a diagnosis of PTSD.

Thus, the evidence received since April 1995 includes such 
that is new, not having previously been considered, and, 
which is material in that it speaks directly to the question 
of whether the veteran has PTSD related to a verified 
incident of service.  As such the additionally-received 
evidence is probative as to the bases for the prior denial of 
the veteran's claim for service connection for PTSD and are 
new and material evidence warranting reopening the claim.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only the appeal is granted.


REMAND

During the pendency of the veteran's appeal, the RO arranged 
for him to undergo a VA psychiatric examination and requested 
that the examiner report whether the criteria for a diagnosis 
of PTSD based on the one verified stressor of being in a 
barracks hit by an enemy rocket or mortar attack were met.  
At a VA psychiatric examination in April 2001, the diagnoses 
on Axis I were: major depression, recurrent, severe; alcohol 
dependence, in remission; and cocaine dependence, in 
remission.  The examiner reported that there were 
insufficient criteria to make a diagnosis of PTSD.  The basis 
of the RO's denial of service connection for PTSD was that 
there is not a diagnosis of PTSD based solely on the one 
verified in-service stressor.  In an appellant's brief 
received in June 2004, however, the veteran's representative 
noted that VA treatment records from April 1999 to May 2000 
contained multiple psychiatric diagnoses.  The representative 
requested that VA assist the veteran in development of his 
claim by obtaining his VA psychiatric treatment records since 
May 2000.  Such records may be relevant to the issue on 
appeal and should be associated with the claims file.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain any and all 
records of the veteran's psychiatric 
treatment at the VA Medical Center in 
Milwaukee, Wisconsin, since in or around 
May 2000.  




2.  The RO should otherwise review the 
claims file and undertake any additional 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A and its implementing regulations, 
consistent with all governing legal 
authority.  In this regard, the RO should 
advise the veteran of the type of 
evidence needed to support his claim, 
inform him whether VA will obtain such or 
whether the veteran himself should submit 
the evidence, and also ask the veteran to 
submit any evidence in his possession 
pertinent to the appeal.  The RO should 
also review the complete claims file, to 
include any additionally-received 
records, and determine whether another VA 
psychiatric examination is necessary to 
decide the claim under the provisions of 
38 C.F.R. § 3.159(c)(4).  

3.  After all indicated development and 
notification action has been completed, 
the RO should readjudicate the claim 
based on consideration of the entire 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.
  
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the matters the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



